                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


 SYLVIA A. SWAN,                               )
                                               )
                     Plaintiff                 )
                                               )
 vs.                                           )           JUDGMENT IN A CIVIL CASE
                                               )             CASE NO. 5:16-CV-167-RN
 ANDREW SAUL,                                  )
 Commissioner of Social Security               )
                                               )
                     Defendant.                )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that pursuant to the order entered on
August 5, 2019, the Commissioner of Social Security pay to Plaintiff’s counsel, Charlotte W.
Hall, the sum of $17,000.00 and that Plaintiff’s counsel pay to Plaintiff the sum of $4,725.00 and
upon the payment of such sums, this case is dismissed with prejudice.



This Judgment filed and entered on August 8, 2019, and copies to:
Charlotte Williams Hall (via CM/ECF electronic notification)
Lisa M. Rayo (via CM/ECF electronic notification)



 August 8, 2019                                          Peter A. Moore, Jr.
                                                         Clerk of Court



                                                   By:
                                                         Deputy Clerk
